Citation Nr: 1001243	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus, 
Type 2.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type 2.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973, and from February 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that the Veteran was afforded a hearing 
before a Decision Review Officer (DRO) in December 2006.  A 
copy of the hearing transcript has been associated with the 
record.  

Pursuant to his request on his September 2007 substantive 
appeal, VA Form 9, the Veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge in April 
2008.  The Veteran failed to report for his scheduled hearing 
in April 2008.  The request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, Type 2, as well as a skin disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of an eye 
disorder.




CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2005, prior to the initial adjudication of his 
claim, informed the Veteran of the information necessary to 
substantiate his claim for direct and secondary service 
connection.  He was also informed of the evidence VA would 
seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Here, the RO has sent letters on two 
occasions to obtain private treatment records from Dr. D.G. 
and Dr. R.G.  See RO letter, March 7, 2006.  However, to 
date, these records have not been received.  "[T]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In the absence of the Veteran's 
cooperation in obtaining private medical records, which VA 
cannot obtain without his permission, VA has no further 
obligations regarding these records.  Thus, the Board finds 
that no additional evidence, which may aid the Veteran's 
claim or might be pertinent to the bases of the claim, has 
been submitted, identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to ascertain the current nature 
and extent of an eye disorder in August 2006.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examination obtained in this case is 
adequate, as the examiner obtained a history from the Veteran  
and provided findings relevant to the issue at hand following 
an examination.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c)(4) (2009).    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran filed a claim for service connection in December 
2005 requesting service connection for an eye disorder as 
secondary to his now-service-connected diabetes mellitus, 
Type 2.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  The Court held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Regarding an in-service diagnosis for an eye disorder, the 
Veteran reported with "burning in the eyes," with no visual 
disturbance, on January 16, 1971.  On examination, marked 
hyperemia of the lids was noted, as well as edema.  He was 
diagnosed with conjunctivitis.  Although he reported 
"trouble with my eyes all my life," no visual abnormality 
was detected on entrance in November 1970.  Pain in both eyes 
was reported again on August 26, 1971.  The sclera was 
bloodshot, with no other findings.  On January 17, 1972, the 
Veteran reported that his eyes were still bothering him.  He 
complained of persistent redness and pain.  He was diagnosed 
once again with conjunctivitis, and this time as secondary to 
irritation and alcohol use.  On separation from his second 
tour of active duty in September 1991, mild conjunctivitis 
was noted, bilaterally.  

While the Board notes that the Veteran was diagnosed on 
several occasions with conjunctivitis in service, he has 
claimed entitlement to service connection for an eye disorder 
as secondary to his service-connected diabetes; the Board, 
however,  has considered his entitlement to both direct and 
secondary service connection.

Post-service, the Veteran was examined in conjunction with 
possible glaucoma in February 2006 by a private provider.  
The Veteran complained of seeing an intermittent ghost image.  
Following an examination, the provider stated that there were 
no ophthalmologic manifestations of diabetes in either eye.  
No drops were recommended, and an objective cause for the 
visual disturbance was not found.  See private report, 
February 1, 2006.

The Veteran was afforded a VA examination for compensation 
purposes in August 2006.  At that time, the Veteran did not 
have any current complaints or symptoms with regard to his 
diabetes.  It was noted that the Veteran had no history of 
diabetic retinopathy.  The Veteran did not report any eye 
symptoms or complaints.  His pupils were equal, round, and 
reactive to light with grossly normal fundi on undilated 
examination.  The examiner stated that the Veteran had no eye 
complaints or problems aside from corrective lenses.  See VA 
examination, August 24, 2006.    

The Board notes that, for purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and are not a disease 
or injury within the meaning of applicable legislation.  In 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

As such, the Veteran's record is silent for a current 
diagnosis of any non-congenital eye disorder, to include 
conjunctivitis or diabetic retinopathy.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, without a current diagnosis of a non-congenital 
eye disorder, the Veteran lacks the evidence necessary to 
substantiate a claim for service connection.

During the Veteran's December 2006 hearing before a Decision 
Review Officer (DRO), the Veteran testified that he first 
noticed a problem with his eyes upon his return from his 
second period of active duty service.  He stated that he had 
a "shadow," and that he could not see far away.  This 
precipitated the need for corrective lenses.  The Veteran did 
not report any eye problems during his period of active 
service.  The Veteran further testified that no physician had 
ever told him that he had an eye disorder which was linked to 
his diabetes.  See DRO hearing, pp. 4-7.

As to the Veteran's assertions that he currently has an eye 
disorder which is causally related to his diabetes, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder.  While the 
Veteran is competent to report the details such as blurred 
vision, the Veteran has not been shown to be competent to 
link his claimed disorder to either his period of active 
service or to his diabetes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claims have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between his claimed disorder and his period of service.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran 
does not have a current diagnosis of an eye disorder, aside 
from the need for corrective lenses.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Colvin.  As such, the February 2006 and August 2006 medical 
opinions are afforded more probative weight that the 
conflicting lay evidence of record.  Therefore, the Board 
also finds that the most probative evidence of record does 
not establish the existence of a current disorder aside from 
congenital or developmental defects which are not a disease 
or injury within the meaning of applicable legislation.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus, 
Type 2, is denied.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether or not the Veteran currently has a skin disorder, 
and, if so, establishing the etiology thereof as well as to 
establish whether the Veteran's current diagnosis of 
hypertension was caused or aggravated beyond its normal 
progression as a result of his service-connected diabetes 
mellitus.

While the Veteran has been provided a VA examination in 
connection with his claim for service connection for 
hypertension, the August 2006 examination report was 
inadequate, as the examiner failed to opine as to whether his 
current diagnosis of hypertension may have been aggravated by 
the Veteran's service-connected diabetes.  Instead, the 
examiner focused the examination findings on whether the 
Veteran's claimed disorder was caused by his service-
connected disability. 

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen.  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

Regarding the Veteran's claim for entitlement to service 
connection for a skin disorder, the RO denied his claim in 
September 2006 on the basis that the Veteran's medical record 
lacked a diagnosis of a current skin disorder.  However, as 
the RO correctly pointed out, the Veteran was diagnosed with 
seborrheic dermatitis in December 1994 when he reported with 
a rash in the groin area and his right scalp.  The Veteran 
was provided a topical treatment at that time.  The following 
month, those areas had cleared with treatment, though he 
reported with new lesions on his right elbow and legs.  These 
lesions were scaly and erythematous in nature with well-
circumscribed borders.  See private reports, December 19, 
1994 and January 9, 1995.  Further, during the Veteran's 
August 2006 VA examination, a small, eczematous-appearing 
patch was noted on his left, upper forehead.

The Board further notes that the Veteran complained of a rash 
during his first period of active duty.  On January 21, 1971, 
he reported with a rash on his chest and back.  The examiner 
noted that the rash had occurred since the Veteran arrived 
in-country, and red, itchy areas were noted on a portion of 
his skin.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
stated that VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the issue of entitlement to service connection for 
hypertension should be remanded for an etiological opinion, 
and the Veteran's skin disorder claim should be remanded for 
a complete VA examination, to include a discussion of claimed 
chemical exposure in Vietnam and Saudi Arabia.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a VA opinion 
in the appropriate specialty to determine 
the nature and etiology of his currently-
diagnosed hypertension.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Is at least as likely as not 
that hypertension originated 
during active service.  

b)	Indicate whether it is at least 
as likely as not that 
hypertension is etiologically 
related to the Veteran's 
currently service-connected 
diabetes mellitus.

c)	If neither active service nor 
diabetes mellitus is the cause 
of the Veteran's hypertension, 
address whether it at least as 
likely as not that his 
hypertension has been aggravated 
as a result of his service-
connected diabetes. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of the prior VA examination.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
dermatological examination in order to 
ascertain the current nature and etiology 
of any current skin disorder.  The 
examiner should opine as to whether any 
diagnosed skin disorder at least as 
likely as not originated during either 
period of active service, to include a 
discussion of in-service exposure to 
chemicals in Vietnam and Saudi Arabia.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


